                                                                                                          FILED
                                                                                                 2019 Oct-04 PM 04:12
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  MIDDLE DIVISION

    LYNCOLN DANGLAR,                                )
                                                    )
          Plaintiff,                                )
                                                    )
    v.                                              )    Case No.: 4:19-cv-00789-CLM-JHE
                                                    )
    DHS/ICE and JONATHON HORTON,                    )
                                                    )
          Defendants.                               )

                                               ORDER
         On August 20, 2019, the undersigned ordered the plaintiff to either pay the filing fee of

$400.00 or file an application to proceed in forma pauperis within thirty days. (Doc. 11). The

undersigned warned the plaintiff that failure to comply with the order within thirty days may result

in dismissal of the case for want of prosecution. (Id. at 1). On September 26, 2019, the

undersigned entered a report recommending that this action be dismissed without prejudice for the

plaintiff’s failure to prosecute. (Doc. 12).

         On October 1, 2019, the plaintiff filed an application to proceed in forma pauperis. (Doc.

13). Accordingly, the undersigned WITHDRAWS his report recommending dismissal of this

action for the plaintiff’s failure to prosecute.

         Having considered the information provided in the plaintiff’s motion to proceed in forma

pauperis, the undersigned GRANTS the application. The Clerk is DIRECTED to file this action

without prepayment of a fee. The plaintiff should note that his complaint is currently under review

and service will not begin until initial screening is complete. 1


1
   When a plaintiff is granted in forma pauperis status, a court is required to review the plaintiff’s
complaint and dismiss it sua sponte if it is frivolous or malicious, fails to state a claim upon which
relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.
See 28 U.S.C. § 1915(e)(2)(B).
DONE this 4th day of October, 2019.




                                  _______________________________
                                  JOHN H. ENGLAND, III
                                  UNITED STATES MAGISTRATE JUDGE




                                      2
